
	
		I
		111th CONGRESS
		1st Session
		H. R. 1077
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Ross (for
			 himself, Mr. Lewis of Georgia, and
			 Mr. Akin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of services of qualified respiratory therapists
		  performed under the general supervision of a physician.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Respiratory Therapy
			 Initiative Act of 2009.
		2.Medicare coverage
			 of services of qualified respiratory therapists performed under the general
			 supervision of a physician
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (DD);
					(B)by adding
			 and at the end of subparagraph (EE); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(FF)respiratory therapy services which would be
				physicians’ services if furnished by a physician (as defined in subsection
				(r)(1)) for the diagnosis and treatment of respiratory illnesses and which are
				performed by a respiratory therapist (as defined in subsection (hhh)) under the
				general supervision of a physician and which the respiratory therapist is
				legally authorized to perform by the State in which the services are performed,
				but only if no facility or other provider charges or is paid any amounts with
				respect to the furnishing of such
				services.
							;
				and
					(2)by
			 adding at the end the following new subsection:
					
						(hhh)Respiratory TherapistFor purposes of subsection (s)(2)(FF) and
				section 1833(a)(1)(X) only, the term ‘respiratory therapist’ means an
				individual who—
							(1)is credentialed by
				a national credentialing board recognized by the Secretary;
							(2)(A)is licensed to practice
				respiratory therapy in the State in which the respiratory therapy services are
				performed, or
								(B)in the case of an individual in a
				State which does not provide for such licensure, is legally authorized to
				perform respiratory therapy services (in the State in which the individual
				performed such services) under State law (or the State regulatory mechanism
				provided by State law);
								(3)is a registered
				respiratory therapist; and
							(4)holds a bachelor’s
				degree.
							.
				(b)PaymentSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)) is amended—
				(1)by
			 striking and before (W); and
				(2)by inserting
			 before the semicolon at the end the following: (X) with respect to
			 services described in section 1861(s)(2)(FF) (relating to services furnished by
			 a respiratory therapist) that are furnished by a respiratory therapist (as
			 defined in section 1861(hhh)), the amount paid shall be equal to 80 percent of
			 the lesser of the actual charge for the services or 85 percent of the fee
			 schedule amount provided under section 1848 for the same services if furnished
			 by a physician.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
			
